Title: Thomas Jefferson to Patrick Gibson, 30 October 1817
From: Jefferson, Thomas
To: Gibson, Patrick


                    
                        Dear Sir
                        Monticello 
				  Oct. 30. 17.
                    
                    I recieved last night your’s of the 27th and now return a renewed note for the bank of the US. but I am uneasy about that in the bank of Virginia, as I do not find on my memm book any later reme renewal than for Aug. 8. would it not be better for me always to renew both together to lessen your trouble of applying to me. I would now do it but I understood from you that it must be on stamped paper. I set out for Bedford in 10. days from this time which will give time for a stamped note to find me here still; but perhaps it would be better to forward a second to Lynchburg to make sure.   mr Colclaser informs me he has sent 7. barrels of flour more to make up his quarter’s rent of 50. our river continuing low, I applied to him to exchange with me flour in Richmond for some of mine in the mill. he says he has but 33. barrels in Richmd undisposed. I will get his order for them and inclose it to you tomorrow or next day as the Sheriffs are on you about this time, and I must draw at our court for between 3. & 400.D. Colclaser’s flour is in the hands of Capt Peyton. Accept assurances of my constant esteem & respect
                    
                        Th: Jefferson
                    
                